 
Exhibit 10.09
 
Consulting Agreement
 
 
This Consulting Agreement (the “Agreement”) is entered into this 10th day of
February, 2010 by and between David A. Dodge, (“Consultant”) and Anhui Sunshine
Poultry Company Ltd. (the “Company”), a corporation organized under the laws of
the People’s Republic of China (“PRC”).
 
RECITALS
 
WHEREAS, the Company is contemplating a transaction (the “Transaction”) pursuant
to which the Company expects to complete a reverse merger into a publicly listed
entity; and
 
WHEREAS, the Company in its current form, and the combined post-Transaction
listed entity (the “Listed Entity”) wish to engage Consultant as the Company’s
Chief Financial Officer to provide financial accounting and reporting services
related to the Transaction and the post-Transaction reporting requirements of
the Listed Entity; and
 
WHEREAS, Consultant wishes to be engaged by the Company.
 
AGREEMENT
 
NOW, THEREFORE, Consultant and the Company hereby agree as follows:
 

  1.   Consultant’s Services. Consultant shall be available and shall provide to
the Company professional consulting services in the following areas
(hereinafter, the “Consulting Services”):             ●
Prior to the Company becoming listed, Consultant shall be responsible for
                o
Preparation of all financial statements and documents in compliance with U.S.
GAAP required to complete the Transaction, including drafting of all financial
statements, Management Discussions and Analyses, and any other documents
required by the applicable stock exchange, the US Securities and Exchange
Commission (“SEC”), or other regulatory bodies; and
                o
Evaluating the Company’s internal controls and procedures in connection with
Section 404 of the Sarbanes-Oxley Act to identify post-transaction improvements
to endure compliance with all regulatory and reporting requirements.
                o
Supervising and directing the Company’s accounting staff and outside pre-audit
consultants to most effectively and efficiently complete the pre-Transaction
historical audits;
                o
Coordinating post-Transaction capital raise with investment banking firm,
including preparation of detailed projections and English business
plan/presentation, and meeting with and presenting to potential investors;
                o
Communication with the acquiring shell company’s board and shareholders
regarding financial and operational matters of the Company;

 
 
-1-

--------------------------------------------------------------------------------

 
 

  ● Subsequent to the Company becoming listed, Consultant shall be responsible
for                 o
Preparation of all public filings, including annual and quarterly reports,
management discussion and analysis, material change reports, insider ownership
reports, and any other public reports required to be filed by the Company with
the applicable stock exchange, the US Securities and Exchange Commission
(“SEC”), or other or other regulatory agency to maintain its listing after the
Transaction;
                o
Coordination with independent auditors on quarterly reviews and annual audits,
including (i) supervision of Company staff to prepare financial results,
schedules, and documents associated with such audit or review, (ii) resolution
of complicated accounting issues that may arise during the review or audit,
including drafting of comprehensive audit memos referencing appropriate U.S.
accounting literature and reaching consensus with senior audit team members, and
(iii) ensuring that all financials are properly presented in accordance with
U.S. GAAP, as applicable;
                o
Implementation of internal controls and procedures improvements to comply with
applicable regulatory and reporting, including performing required testing of
internal controls over financial reporting to ensure that management is
comfortable signing the certifications required by Section 404 of the
Sarbanes-Oxley Act;
                o
Ensuring that the Company is in compliance with all other, securities
commissions, and other regulatory agency requirements;
                o
Communication with shareholders, analysts, and other investors;
                o
Supervision of Company accounting staff on monthly closings and other matters;
and
                o
Other services as Consultant and the Company may agree during the engagement.

 
Consultant shall hold the title of Chief Financial Officer of the Company, until
such time as this Agreement is terminated.
 
                  2.        Consideration.
 
2.1. Rate.  In consideration for the Consulting Services to be performed by
Consultant under this Agreement, the Company shall compensate Consultant at a
rate of USD$150.00 per hour, provided, however that billing in any calendar
month shall not exceed USD$10,000.  Consultant shall submit written invoices of
the time spent performing Consulting Services, itemizing in reasonable detail
the dates on which services were performed, the number of hours spent, and a
brief description of the services rendered. The Company shall pay Consultant the
amounts due pursuant to submitted invoices within 5 days after such invoices are
received by the Company, provided, however, that some amounts may be prepaid to
Consultant from the proceeds of bridge loans if the bridge loan agreements call
for such payment.  In this case, Consultant would charge time incurred against
any prepaid amounts.  Payments shall be made via wire transfer, in U.S. Dollars,
to an account designated by Consultant.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.2 Stock Compensation.  On the closing date of the Transaction, the Listed
Entity shall grant to Consultant shares of the Listed Entity’s common stock, or
common stock equivalent, equal to 1% of the Listed Entity’s outstanding shares
immediately after the Transaction.  Such shares shall not be subject to any
trading restrictions, waiting periods, or escrow requirements, except as
required by U.S. Securities regulations, or as otherwise agreed in writing
between Consultant and the Company.
 
2.3. Expenses. Additionally, the Company will reimburse Consultant for
reasonable business expenses incurred by Consultant while performing his duties
under this Agreement, including but not limited to:
 

  ●
All travel expenses to and from all work sites;
        ●
Lodging and meal expenses if work demands overnight stays; and
        ●
Other reasonable business related expenses.

 
 Consultant shall submit written documentation and receipts where available,
itemizing the dates on which expenses were incurred. The Company shall reimburse
Consultant, the amounts due pursuant to submitted reports within 5 days after an
expense report is received by the Company. Reimbursement shall be made by wire
transfer in US Dollars to an account designated by Consultant.
 
    3.        Insurance.  Consultant shall be covered under all corporate
liability insurance policies, including but not limited to any Directors and
Officers Liability policy, and any Errors and Omissions policy.
 
    4.        Independent Contractor.  Nothing herein shall be construed to
create an employer-employee relationship between the Company and Consultant.
Consultant is an independent contractor and not an employee of the Company or
any of its subsidiaries or affiliates. The consideration set forth in Section 2
shall be the sole consideration due Consultant for the services rendered
hereunder. It is understood that the Company will not withhold any amounts for
payment of taxes from the compensation of Consultant hereunder, except as
required by US or PRC tax laws.
 
    5.        Confidentiality.  In the course of performing Consulting Services,
the parties recognize that Consultant will come in contact with or become
familiar with information which the Company or its subsidiaries or affiliates
may consider confidential. This information may include, but is not limited to,
information pertaining to the Company systems, which information may be of value
to a competitor. Consultant agrees to keep all such information confidential and
not to discuss or divulge it to anyone other than appropriate Company personnel
or their designees.
 
    6.        Term. This Agreement shall commence on the date that the Company
receives funding of at least $Cad25,000 to fund pre-Transaction expenses,
provided that at least Cad$10,000 of such funds are paid to Consultant as
compensation under this Agreement.  This Agreement shall only be terminated
prior to completion of the Transaction with mutual written agreement between
Consultant and the Company.  After completion of the Transaction, either party
may terminate this Agreement by providing not less than sixty (60) days prior
written notice to the other party.
 
 
-3-

--------------------------------------------------------------------------------

 
 
    7.        Miscellaneous.
 
7.1 Entire Agreement and Amendments.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.
 
7.2 Binding Effect, Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of Consultant and the Company and to the Company’s
successors and assigns.  This Agreement shall specifically remain in force after
the Transaction and be binding upon the Listed Entity into which the Company
merges, until such time as this Agreement is terminated pursuant to Section 6
hereof.
 
7.3 Governing Law, Severability.  This Agreement shall be governed by the laws
of the State of Florida, USA. The invalidity or unenforceability of any
provision of the Agreement shall not affect the validity or enforceability of
any other provision.
 
WHEREFORE, the parties have executed this Agreement as of the date first written
above.
 
COMPANY:
 
By:  /s/ Wu Qiyou
     
Name: Wu Qiyou
 
Title:  Chairman
 
Date:  2010/02/10
     
CONSULTANT:
     
By: /s/ David A. Dodge
     
David A. Dodge
 
Date: February 10, 2010
 

 
 
-4-

--------------------------------------------------------------------------------

 


 